Citation Nr: 0936591	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-17 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran and his wife presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
in September 2009. 

During his hearing, the Veteran was represented by a private 
attorney.  However, the only representation election form of 
record designates the Florida Department of Veterans Affairs 
as the Veteran's representative.  Accordingly, the Veteran is 
advised that if he would like to change his representation, 
all representatives must execute either a VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," or VA Form 21-22a, "Appointment of 
Attorney or Agent as Claimant's Representative" for 
representation initiated on or after June 23, 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiometric test results reflect that the Veteran has 
bilateral hearing loss for VA purposes.

2.  The Veteran reports military noise exposure in service, 
and his spouse has testified that he demonstrated hearing 
loss both during and after his discharge from service.

3.  A private medical opinion relates the Veteran's bilateral 
hearing loss to service, and a VA audiologist has opined that 
the Veteran's military noise exposure contributed to his 
hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303, 3.306, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefit sought on appeal, 
no further discussion of the notice and assistance duties is 
necessary.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his current hearing loss is 
attributable to military noise exposure from the firing of 
howitzers during range exercises that he participated in 
approximately twice each month during his period of service.  
Through her hearing testimony and submitted statement, the 
Veteran's wife recounts her observation of the Veteran's 
hearing impairment since service.

The Veteran's DD Form 214 reflects his assignment to a branch 
of the artillery, and his separation physical examination 
report includes the results of whispered voice testing, which 
were recorded as 15 of 15 bilaterally.  

Approximately two years after his discharge from service, the 
Veteran underwent a VA examination October 1956, during which 
he reported experiencing a buzzing in his ears.  

An August 2005 VA audiological consultation record reflects 
that the Veteran was diagnosed with sloping to severe high 
frequency sensorineural hearing loss bilaterally and that he 
reported a history of military noise exposure of gun-fire and 
explosions and occupational noise exposure as a carpenter.  
The treating VA audiologist noted that the Veteran's military 
noise exposure is likely a contributing factor to his hearing 
loss.  A September 2005 VA audiological treatment record 
reflects that the Veteran received hearing aids.

The Veteran underwent a VA audio examination in April 2006, 
during which the Veteran again reported a history of military 
noise exposure from large guns (howitzers) while serving in 
the artillery, as well as occupational noise exposure during 
his 30-year career as a carpenter.  After conducting 
audiometric testing, the examiner diagnosed the Veteran with 
hearing for VA purposes, see 38 C.F.R. § 3.385 (outlining the 
audiometric thresholds for VA hearing loss),  and opined that 
the Veteran's hearing loss was the result of exposure to 
acoustic trauma.  However, the examiner opined that the 
Veteran's hearing loss was more likely attributable to his 
occupational noise exposure as a carpenter than his military 
noise exposure, citing the lack of evidence of any hearing 
complaints for many years after service and the lack of 
evidence in the Veteran's DD Form 214 that the Veteran 
engaged in firing large guns in support of her opinion.  As a 
caveat, the examiner also stated that the Veteran's in-
service whispered voice testing results were not accurate 
indicators of hearing acuity.

A May 2007 private treatment record submitted by the Veteran 
includes the physician's opinion that the Veteran's bilateral 
sensorineural hearing loss is more likely than not related to 
service.  The physician recounted the Veteran's history of 
exposure to artillery fire in service and his occupational 
noise exposure to power tools during his career as a 
carpenter, as well as the Veteran's wife's report of the 
Veteran's long history of hearing loss.

The Board finds that the evidence of record supports a 
finding that the Veteran's bilateral hearing loss is 
attributable to service.  While the April 2006 VA examiner 
failed to relate the Veteran's hearing loss to service, she 
cited the lack of evidence of hearing complaints for many 
years after service and the lack of evidence that the Veteran 
had engaged in shooting large guns while in service.  
However, the Board notes that the evidence of record includes 
the Veteran's complaint of buzzing in his ears in 1956, 
approximately two years after his discharge from service.  
Moreover, the Veteran's DD Form 214 reflects that the Veteran 
was assigned to an artillery unit during service.  Thus, the 
Board does not find the April 2006 VA examiner's opinion 
probative, as it seems inconsistent with the evidence of 
record.  

The remaining evidence of record supports a finding of 
service connection. As referenced above, the Veteran's DD 
Form 214 reflects his artillery assignment, and a 1956 VA 
examination reflects the Veteran's complaint of ear buzzing.  
Additionally, an August 2005 VA audiological treatment record 
reflects the audiologist's opinion that the Veteran's 
military noise exposure had contributed to his currently-
diagnosed hearing loss.  Furthermore, the May 2007 private 
opinion submitted by the Veteran relates the Veteran's 
hearing loss to service, and the opinion reflects that the 
physician considered the Veteran's wife's lay observations of 
the onset and continuity of the Veteran's hearing loss.  

Given the evidence of the Veteran's artillery noise exposure 
in service, his hearing complaint soon after service, the 
Veteran and his wife's reports of the Veteran's hearing loss 
since service and the private and VA medical opinions 
attributing the Veteran's hearing loss to service, the Board 
concludes that a sufficient basis for granting service 
connection has been presented, and the Veteran's appeal is 
granted.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


